Title: To John Adams from John Marshall, 12 September 1800
From: Marshall, John
To: Adams, John



Sir
Washington Septr. 12th. 1800

Your letter of the 2d. inst. returning the dispatches from our envoys of the 17th. of May, is just receivd. I now perceive that my having omited to accompany those dispatches with a letter requires an apology.
After decyphering it, I had been engagd with the heads of departments until it became necessary to forward the package immediately to you, or to lose a mail which I was not inclind to do, & on that account, only inclosd the papers themselves, intending to write the next day.
Mr. Yznardi is here but as yet has made me no communications
I am Sir with every sentiment of respect / Your obedt. Servt.

J Marshall